 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    GREENGATE FRESH, LLP, et al.,                     No. 2:18-cv-3161-JAM-JDP
12                      Plaintiffs,
13           v.                                         ORDER
14    TRINITY FRESH PROCUREMENT,
      LLC, et al,
15
                        Defendants.
16

17

18          Plaintiffs’ motion for entry of default judgment was heard before the assigned Magistrate

19   Judge on April 1, 2021. The matter was referred to a United States Magistrate Judge pursuant to

20   Local Rule 302(c)(19) and 28 U.S.C. § 636(b)(1).

21          On May 5, 2021, the magistrate judge filed findings and recommendations herein which

22   contained notice to the parties that any objections to the findings and recommendations were to be

23   filed within fourteen days. No objections were filed.

24          The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27          1. The Findings and Recommendations filed May 5, 2021, are adopted in full.

28          2. Plaintiffs’ motion for default judgment (ECF No. 159) is granted.
                                                      1
 1          3. Declaratory judgment is entered in plaintiffs’ favor and against defendants as follows:
 2                  a. The factoring agreement between Produce Pay, Inc., and Trinity Fresh
 3   Procurement, LLC, Trinity Fresh Management, LLC, and Trinity Fresh Distribution, LLC,
 4   constituted a true sale of specified produce-related accounts receivable;
 5                  b. Produce Pay, Inc.’s payment of the agreed upon purchase price to Trinity Fresh
 6   Procurement, LLC, Trinity Fresh Management, LLC, and Trinity Fresh Distribution, LLC,
 7   extinguished any and all PACA trust rights or obligations that may have been impressed on the
 8   produce-related accounts receivable; and
 9                  c. The agreed-upon purchase price for each produce-related account receivable in
10   the factoring agreement was commercially reasonable.
11

12
     DATED: July 7, 2021                            /s/ John A. Mendez
13
                                                    THE HONORABLE JOHN A. MENDEZ
14                                                  UNITED STATES DISTRICT COURT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
